 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGETTE PURNELL,                                No. 1:17-cv-00393-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RELIEF FROM FINAL JUDGMENT
14    EQUIFAX, INC. and EXPERIAN
      INFORMATION SOLUTIONS, INC.,                      (Doc. No. 26)
15
                         Defendants.
16

17          Pending before the court is plaintiff Georgette Purnell’s motion for relief from judgment

18   pursuant to Federal Rule of Civil Procedure 60(b)(6) which was filed with this court on February

19   7, 2020. (Doc. No. 26.) Therein, plaintiff seeks to vacate the undersigned’s August 25, 2017

20   order adopting in full the assigned magistrate judge’s June 23, 2017 findings and

21   recommendations recommending dismissal of this action without prejudice due to plaintiff’s

22   failure to comply with a court order and her failure to prosecute this action. (Id. at 1–4; see also

23   Doc. Nos. 23, 24, 25.) Plaintiff bases her motion for relief from judgment, filed almost two and

24   one half years after the judgment was issued, upon her assertion that she was not able to

25   effectively prosecute this now-closed action “due to severe mental illness.” (Doc. No. 26 at 2.)

26   Plaintiff has attached to the pending motion various documents from 2018 and 2019 that

27   purportedly demonstrate the extent of her mental illness. (See id. at Ex. B.) For the reasons set

28   forth below, plaintiff’s motion will be denied.
                                                        1
 1           Federal Civil Procedure Rule 60(b)(6) provides that “[o]n motion and upon such terms as

 2   are just, the court may relieve a party. . . from a final judgment, order, or proceeding for . . . any []

 3   reason justifying relief from the operation of the judgment.” Relief under Rule 60 “is to be used

 4   sparingly as an equitable remedy to prevent manifest injustice and is to be utilized only where

 5   extraordinary circumstances” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008)

 6   (internal quotations marks and citation omitted) (addressing reconsideration under Rule 60(b)(1)–

 7   (5)). The moving party “must demonstrate both injury and circumstances beyond his control.”

 8   Id. (internal quotation marks and citation omitted). “A motion for reconsideration should not be

 9   granted, absent highly unusual circumstances, unless the district court is presented with newly

10   discovered evidence, committed clear error, or if there is an intervening change in the controlling

11   law,” and it “may not be used to raise arguments or present evidence for the first time when they

12   could reasonably have been raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos

13   Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations

14   omitted).

15           Plaintiff focuses her arguments on subsection (6) of Rule 60(b), which permits relief from

16   judgment for “any [] reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). Relief under this

17   provision “will not be granted unless the moving party is able to show both injury and

18   circumstances beyond its control prevented timely action to protect its interest.” Gardner v.

19   Martino, 563 F.3d 981, 991 (9th Cir. 2009). Here, plaintiff contends that her severe mental

20   illness prevented her from effectively prosecuting this action, and she points the court to various
21   documents from 2018 and 2019 that purportedly help establish the extent of that mental illness.

22   (See Doc. No. 26, Ex. B.) Accepting the assertion that mental illness is a basis upon which the

23   court could grant the requested relief, plaintiff here has provided the court with no evidence

24   establishing that she was severely mentally ill in the summer of 2017, when the court dismissed

25   this action, or during any other time while this case was open and pending. (See Doc. Nos. 23, 24,

26   25.) Even if the court was to find that the documents relating to 2018 and 2019 establish that
27   plaintiff suffers from a mental illness, those documents do not establish that plaintiff was

28   suffering from such an illness or was otherwise incapacitated while this action was pending in
                                                         2
 1   2017. Plaintiff has therefore not presented any reasons justifying the requested relief from

 2   judgment. Moreover, this court’s Local Rules require a motion for reconsideration to set forth

 3   “what new or different facts or circumstances are claimed to exist which did not exist or were not

 4   shown upon such prior motion, or what other grounds exist for the motion.” Local Rule 230(j).

 5   Plaintiff has failed to make that required showing. Finally, the court notes that this action was

 6   dismissed without prejudice, meaning that plaintiff is free to file another action in which she may

 7   allege the same claims against the same defendants, so long as such claims are not otherwise

 8   barred. See Miljkovic v. Winter, No. 05-00164 JMS/LEK, 2007 WL 2363312, at *3 (D. Haw.

 9   Aug. 16, 2007) (“Plaintiff is informed that his complaint has been dismissed without prejudice; as

10   such, he may refile the complaint. The court is not implying that the complaint is meritorious . . .,

11   but merely points out that Plaintiff may refile if he so elects.”).

12             For the foregoing reasons, plaintiff’s motion for relief from judgment (Doc. No. 26) is

13   denied.

14   IT IS SO ORDERED.
15
         Dated:      March 30, 2020
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
